Title: To James Madison from Fulwar Skipwith, 12 October 1801 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


12 October 1801, Paris. Acknowledges receipt on 28 Sept. of JM’s 9 June letter with commission appointing him commercial agent for Paris. Encloses required bond with two sureties.
 

   RC (DNA: RG 59, CD, Paris, vol. 1). 1 p. Enclosure not found.


   JM to Skipwith, 9 June 1801 (DLC: Causten-Pickett Papers).


   A full transcription of this document has been added to the digital edition.
